Citation Nr: 1603561	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active military service from August 1980 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In his January 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in November 2013, but failed to report without explanation.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.

This case was previously before the Board in March 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide that issue and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to the acoustic trauma that he sustained in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that he was exposed to hazardous noise in the form of large and small arms fire, mortars, and explosions while in active service.  Review of the record shows that the Veteran's military occupational specialty (MOS) during active service was that of an indirect fire specialist.  He was also awarded an expert rifle badge, sharpshooter badge, and hand grenade badge.  The Board finds that the Veteran's report of significant hazardous noise exposure is consistent with the fact and circumstances of his service and concedes that he sustained acoustic trauma during active service.  

The Veteran's service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus during active service.  However, the Veteran has reported that he first experienced symptoms of tinnitus during active service following the use or mortors and that the symptoms have continued since separation from active service.  The Board notes that the Veteran is competent to report that he first experienced symptoms of tinnitus and that these problems have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.  
At an April 2011 VA audiology evaluation, the Veteran reported that he first experienced tinnitus in 1980 following the use of mortars while in active service.  He reported the additional in-service acoustic trauma as described above.  Also, he reported post-service noise exposure in the form of working as a mechanic, hunting, recreational shooting, and using power tools.  However, the Veteran reported that he used hearing protection when engaging in all of those activities.  He also reported post-service recreational noise exposure from riding motorcycles, personal watercraft, and other recreational vehicles; all without use of hearing protection.  The examiner diagnosed tinnitus and opined that it was less likely as not related to in-service noise exposure.  The examiner did not provide a rationale for the conclusion reaches.  Later in April 2011, the examiner was requested to provide an addendum opinion, to specifically include a rationale.  However, a review of the addendum shows that the examiner failed to provide any additional information of value.  As there is no rationale to support the conclusion reached, the April 2011 VA audiology evaluation and opinions are not adequate to serve as the basis of a denial of entitlement to service connection.

In August 2015, the Veteran's claims file was returned to the VA Medical Center for another addendum opinion.  Based on a review of the record, the examiner at that time opined that it was less likely as not that the Veteran's tinnitus was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that it was not possible to determine the etiology of tinnitus using current clinical technologies.  The examiner further noted that etiology was typically inferred from patient history and that the Veteran reported significant military and civilian noise exposure, but that there was no report of tinnitus found in the STRs.  Additionally, the examiner noted that there were no significant changes in hearing noted during the Veteran's active service indicative of noise injury.  

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Here, the examiner did not specifically state that an opinion could not be provided without resorting to speculation.  The examiner did state that it was not possible to determine the etiology of tinnitus using current clinical technologies and that, instead, etiology was typically inferred from the patient.  The examiner then failed to consider the Veteran's reported history of first experiencing tinnitus since 1980, while in active service.  Therefore, the August 2015 addendum is not adequate to serve as the basis of a denial of entitlement to service connection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent opinions against the claim as they do not consider all the pertinent facts and do not provide complete, thorough, and detailed rationales supporting the conclusions reached.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of symptomatology since service.  In addition, he has a current diagnosis of tinnitus.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


